  4:20-cv-03141-JMG-CRZ Doc # 47 Filed: 01/06/21 Page 1 of 2 - Page ID # 969



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA
                                      LINCOLN DIVISION


                                                      )
 ALMA, et al.,                                        )
                                                      ) Case No.: 4:20-cv-03141
                  Plaintiffs,                         )
                                                      ) PLAINTIFFS’ NOTICE OF
             v.
                                                      ) CHANGED AUTHORITY
 NOAH’S ARK PROCESSORS, LLC,                          )
                                                      )
                                Defendants.           )
                                                      )
                                                      )


       Plaintiffs file this Notice to inform the Court that Congress has not renewed the Families

First Coronavirus Response Act, which expired on December 31, 2020. See 29 U.S.C. § 2601

note; Pub. L. No. 116-127, § 5109, 134 Stat. 198. The Act still requires employers to pay eligible

employees who took sick leave while the Act was in effect. See Dep’t of Labor, Wage & Hour

Div., Families First Coronavirus Response Act: Questions and Answers, No. 105,

https://www.dol.gov/agencies/whd/pandemic/ffcra-questions#105.           As    a   result   of    this

development, Plaintiffs are no longer pressing their claim that the plant post the specific notice

required by the Act. See 29 C.F.R. § 826.80(a); PI Br., Dkt. 18, at 23; PI Opp., Dkt. 33, at 9.

       This does not affect Plaintiffs’ nuisance or safe-workplace claims, nor does it affect the

relief they are seeking. In particular, it remains essential that Defendant provide paid leave to

symptomatic and COVID-positive workers, write a clear policy, and communicate it widely to

workers and managers. See PI Reply, Dkt. 40, at 10-11 (explaining the plant’s undisputed failures

in these regards). Other plants, most of whom were never subject to the Act, have been providing

these protections for many months now. See id.; 29 C.F.R. § 826.40(a) (Act does not apply to

entities with 500 or more employees).

                                                 1
  4:20-cv-03141-JMG-CRZ Doc # 47 Filed: 01/06/21 Page 2 of 2 - Page ID # 970




 Dated: January 6, 2021                               Respectfully submitted,

 Adam Sipple (SBN 20557)                              /s/ Spencer Amdur
 Rose Godinez (SBN 25925)                             Spencer Amdur*
 ACLU Foundation of Nebraska, Inc.                    Julie Veroff*
 134 S. 13th St. #1010                                ACLU Foundation
 Lincoln, NE 68508                                    39 Drumm Street
 T: (402) 476-8091                                    San Francisco, CA 94111
 ajsipple@aclunebraska.org                            T: (415) 343-0770
 rgodinez@aclunebraska.org                            F: (415) 395-0950
                                                      samdur@aclu.org
 Maren Lynn Chaloupka (SBN 20864)                     jveroff@aclu.org
 Chaloupka Law LLC
 P.O. Box 1724                                        Lee Gelernt*
 Scottsbluff, NE 69363                                Noor Zafar*
 T: (308) 270-5091                                    ACLU Foundation
 F: (308) 270-5105                                    125 Broad Street, 18th Floor
 mlc@chaloupkalaw.net                                 New York, NY 10004
                                                      T: (212) 549-2660
                                                      F: (212) 549-2654
                                                      lgelernt@aclu.org
 Attorneys for Plaintiffs                             nzafar@aclu.org
 *Admitted Pro Hac Vice




                              CERTIFICATE OF SERVICE

       I hereby certify that on January 6, 2021, I electronically filed the foregoing with the Clerk

of Court by using the District Court CM/ECF system. A true and correct copy of this notice has

been served via the Court’s CM/ECF system on all counsel of record.


                                                     /s/ Spencer Amdur
                                                     Spencer Amdur




                                                 2
